Citation Nr: 0739131	
Decision Date: 12/12/07    Archive Date: 12/19/07

DOCKET NO.  05-28 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for depressive 
disorder, claimed as anxiety, stress and depression. 

2.  Entitlement to an increased evaluation for left foot cold 
injury residuals, currently evaluated as 20 percent 
disabling.

3.  Entitlement to an increased evaluation for right foot 
cold injury residuals, currently evaluated as 20 percent 
disabling.

4.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1979 to February 
1988.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a September 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in North 
Little Rock, Arkansas (RO), which denied the benefits sought 
on appeal.

In August 2007, the Board remanded the present matter for 
additional development and due process concerns.  The case 
has been returned for further appellate review.

In October 2007, the veteran was scheduled for a travel board 
hearing before the Board.  However, he failed to again 
appear.


FINDINGS OF FACT

1.  In August 2002, the RO denied service connection for 
depressive disorder.  After receiving notification of the 
decision, the veteran did not initiate an appeal of the 
denial.  

2.  Evidence received since the August 2002 denial of service 
connection for depressive disorder, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim; it is 
not cumulative or redundant of the evidence previously 
considered and it raises a reasonable possibility of 
substantiating the claim.  

3.  Depressive disorder did not have its onset during active 
service, or within one year after separation from service, or 
result from disease or injury in service.

4.  The veteran's left and right foot cold injury residuals 
are not manifested by arthralgia or other pain, numbness, or 
cold sensitivity plus two or more of the following: tissue 
loss, color changes, locally impaired sensation, or 
hyperhidrosis.

5.  The veteran's service-connected disabilities have not 
been shown to be of such severity as to preclude 
substantially gainful employment.


CONCLUSIONS OF LAW

1.  The August 2002 RO decision is final.  38 U.S.C.A. § 
7105(a) (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2007).

2.  The evidence received since the RO's final decision 
denying service connection for depressive disorder is new and 
material; thus, the claim is reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2007).

3.  The criteria for entitlement to service connection for 
depressive disorder have not been met.  38 U.S.C.A. §§ 1101, 
1131, 1112 and 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 
3.307, 3.309 (2007).

4.  The criteria for a disability rating higher than 20 
percent for service-connected left and right foot cold injury 
residuals are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.7, 
4.31, 4.104, Diagnostic Code 7122 (2007).

5.  The criteria for assignment of a total disability rating 
based on individual unemployability are not met, and there is 
no evidence to warrant referral for consideration of 
individual unemployability on an extra-schedular basis.  38 
C.F.R. §§ 3.340, 4.16(a), (b) (2007).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304, 3.306.

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that in order to prevail on the issue of service 
connection on the merits, there must be medical evidence of a 
(1) current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Service connection for certain chronic disorders, such as 
psychoses, may be established based on a legal 
"presumption" by showing that either disability manifested 
itself to a degree of 10 percent or more within one year from 
the date of separation from service.  38 U.S.C.A. § 1101, 
1112; 38 C.F.R. §§ 3.307, 3.309.

In August 2002, the RO denied service connection for 
depressive disorder.  The veteran was notified of this 
decision and of his appellate rights by letter dated August 
20, 2002.  He did not appeal.

To reopen a claim which has been previously denied and which 
is final, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  "New" evidence is defined 
as evidence not previously submitted to agency decision-
makers.  "Material" evidence means existing evidence that, 
by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

The evidence received subsequent to the final RO decisions is 
presumed credible for the purposes of reopening the 
appellant's claim unless it is inherently false or untrue, or 
it is beyond the competence of the person making the 
assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1995); 
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  See also 
Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995).

At the time of the prior decision, the relevant evidence 
included service medical records, which were silent for any 
treatment or diagnosis of a psychiatric disorder, and a VA 
examination dated July 2002, which stated that sufficient 
evidence was not found to warrant a diagnosis of a depressive 
disorder.  

Evidence obtained since that time includes VA treatment 
records from May 2003 to July 2003, which show that the 
veteran was diagnosed as having major depressive disorder, 
recurrent and moderate, in July 2003.  

Such evidence is sufficient to reopen the claim for 
depressive disorder.  The Board finds that the additional 
evidence associated with the claims is "new" within the 
meaning of 38 C.F.R. § 3.156.  The Board further finds that 
this evidence is material as it relates to an unestablished 
fact necessary to substantiate the claim, which is a 
diagnosis of current disability.  As new and material 
evidence has been presented, the claim is reopened.

As the Board has determined that new and material evidence 
sufficient to reopen the previously denied claim for service 
connection for depressive disorder has been received, the 
Board must now address the de novo issue of entitlement to 
service connection for this disability.  
 
There is no competent medical evidence of record showing that 
the veteran's depressive disorder had its onset during active 
service or within one year of his separation from active 
service, or is related to any in-service disease or injury.  
The service medical records are negative for any complaints 
or findings of any psychiatric disorders.  

In addition, the evidence does not show that the veteran was 
diagnosed with depressive disorder within one year following 
his separation from service.  VA treatment record from May 
2003 stated that the veteran was first diagnosed as having 
major depression in March 2002.  As such, service connection 
on a presumptive basis is not warranted.  See 38 U.S.C.A. 
§ 1112; 38 C.F.R. §§ 3.307, 3.309.

Neither the Board nor the veteran is competent to supplement 
the record with unsubstantiated medical conclusions.  Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  The record does not 
contain a competent opinion linking the veteran's current 
depressive disorder to service, and the medical evidence of 
record does not otherwise demonstrate it is related to 
service.

In fact, the Board must find that the service and post-
service medical record provides evidence against this claim, 
clearly indicating a disorder that began many years after 
service.  The July 2002 VA examination, which failed to find 
a problem four years after service, clearly supports the 
conclusion that the current problem has no association with 
service and the current problem.  Beyond this fact, the 
veteran's drug use is clear from the medical records.

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  The preponderance is against the 
veteran's claim, and it must be denied.

Increased Rating

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Id.  It is necessary to evaluate the 
disability from the point of view of the veteran working or 
seeking work, 38 C.F.R. § 4.2, and to resolve any doubt 
regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. §§ 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  

While the regulations require review of the recorded history 
of a disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations, which are 
potentially applicable, based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

The veteran's service-connected left and right foot cold 
injury residuals are currently separately rated as 20 percent 
disabling under 38 C.F.R. § 4.104, Diagnostic Code 7122.  
Under that diagnostic code, a 20 percent rating, there must 
be arthralgia or other pain, numbness, or cold sensitivity 
plus tissue loss, nail abnormalities, color changes, locally 
impaired sensation, hyperhidrosis, or x-ray abnormalities 
(osteoporosis, subauricular punched out lesions, or 
osteoarthritis).  A 30 percent rating requires arthralgia or 
other pain, numbness, or cold sensitivity plus two or more of 
the following: tissue loss, nail abnormalities, color 
changes, locally impaired sensation, hyperhidrosis, or x-ray 
abnormalities (osteoporosis, subauricular punched out 
lesions, or osteoarthritis).  38 C.F.R. § 4.104, Diagnostic 
Code 7122.

Two notes follow Diagnostic Code 7122.  Note (1) instructs 
the rater to separately evaluate amputations of fingers or 
toes, and complications such as squamous cell carcinoma at 
the site of a cold injury scar or peripheral neuropathy under 
other diagnostic codes.  The rater is also instructed to 
separately evaluate other disabilities that have been 
diagnosed as the residual effects of cold injury, such as 
Raynaud's phenomenon, muscle atrophy, etc., unless they are 
used to support an evaluation under Diagnostic Code 7122.  
Note (2) states that each affected part is to be evaluated 
separately and the ratings combined in accordance with 38 
C.F.R.  § 4.25 and § 4.26.  Id.

The Board notes as an initial matter that service connection 
for hallux valgus deformity of both great toes was denied in 
the September 2004 RO decision.  In that same decision, the 
issue of service connection for left and right foot cold 
injury residuals, currently on appeal, was adjudicated.  
Accordingly, the issue of service connection for hallux 
valgus deformity of both great toes is not the subject of 
this decision.

During the September 2003 VA examination, physical 
examination revealed 2+ pulses on the right and left of the 
dorsalis pedis.  The veteran's skin was dry and within normal 
limits for color, temperature, texture, and hair growth.  
There was erythema about the medial and dorsal medial aspect 
of the left first metatarsal head.  He had protective 
sensation and normal deep tendon reflexes.  X-rays revealed 
that the veteran may have had a little early degenerative 
joint disease.  The examiner stated that he did not find any 
numbness about the toes.  

Overall this report provides evidence against this claim, 
failing to note the requirements for a higher evaluation. 

In the July 2004 VA examination report, the veteran 
complained of not being able to stand for any period of time, 
which made it difficult to hold a job.  He also complained 
that his right big toenail came off about once every two 
years.  Physical examination revealed normal soft tissues, 
adequate peripheral pulses, no eczema or ulcerations, and 
normal skin appendages.  He did have a thickening right great 
toenail, which was found to be due to a fungus infection.  

The veteran was diagnosed as having left and right cold 
injury of the feet with no changes since the last examination 
that could be related to his service-connected cold exposure, 
providing more evidence against this claim.   

Based on the foregoing medical evidence, the Board finds that 
the veteran's service-connected left and right foot cold 
injury residuals does not warrant a higher rating under 
Diagnostic Code 7122.  Objective medical findings do not show 
that the veteran has arthralgia or other pain, numbness, or 
cold sensitivity plus two or more of the following: tissue 
loss, color changes, locally impaired sensation, or 
hyperhidrosis.  

The veteran did have nail abnormality of the right great toe, 
but this was attributed to a fungus infection, not his 
service-connected cold exposure.  The July 2004 x-rays 
associated with that examination showed that the veteran may 
have a little early degenerative joint disease.  The Board, 
however, finds that the wording of the report is too 
speculative and is not sufficient to approximate a higher 
rating.

In any event this finding would not provide a basis to 
increase the evaluation under any code associated with 
arthritis.  It is important for the veteran to understand 
that the current evaluations do not clearly support the 
current evaluations, let alone provide a basis to increase 
the evaluations of the disorders at issue. 

The veteran's statements regarding the extent of his disorder 
are outweighed by the post-service medical records, providing 
evidence against this claim.  Further, absent medical 
findings of any current symptoms or functional impairment 
associated with the service-connected disability, there is no 
basis for assignment of a compensable rating under any other 
provision of VA's rating schedule.

Total Evaluation

The veteran claims that he is unable to secure or maintain 
substantially gainful employment because of his service-
connected disabilities.  The veteran may be awarded a TDIU 
upon a showing that he is unable to secure or follow a 
substantially gainful occupation due solely to impairment 
resulting from his service-connected disabilities.  See 38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  
Consideration may be given to a veteran's level of education, 
special training, and previous work experience in arriving at 
a conclusion, but not to his age or the impairment caused by 
any nonservice-connected disabilities.  See 38 C.F.R. 
§§ 3.341, 4.16, 4.19.

To qualify for a total rating for compensation purposes, the 
evidence must show (1) a single disability rated as 100 
percent disabling; or (2) that the veteran is unable to 
secure or follow a substantially gainful occupation as a 
result of his service-connected disabilities and there is one 
disability ratable at 60 percent or more, or, if more than 
one disability, at least one disability ratable at 40 percent 
or more and a combined disability rating of 70 percent.  Id.

Even if the ratings for a veteran's disabilities fail to meet 
the first two objective bases upon which a permanent and 
total disability rating for compensation purposes may be 
established, the veteran's disabilities may be considered 
under subjective criteria.  If the veteran is unemployable by 
reason of his disabilities, occupational background, and 
other related factors, an extraschedular total rating may 
also be assigned on the basis of a showing of 
unemployability, alone.  See 38 C.F.R.  § 4.16(b).

In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the Court 
discussed the meaning of "substantially gainful 
employment."  In this context, it noted the following 
standard announced by the United States Federal Court of 
Appeals in Timmerman v. Weinberger, 510 F.2d 439, 442 (8th 
Cir. 1975):

It is clear that the claimant need not be a total 
'basket case' before the courts find that there is 
an inability to engage in substantial gainful 
activity.  The question must be looked at in a 
practical manner, and mere theoretical ability to 
engage in substantial gainful employment is not a 
sufficient basis to deny benefits.  The test is 
whether a particular job is realistically within 
the physical and mental capabilities of the 
claimant.

However, in order to be granted a TDIU, the veteran's 
service-connected disabilities, alone, must be sufficiently 
severe to produce unemployability.  Hatlestad v. Brown, 5 
Vet. App. 524, 529 (1993).  In determining whether 
unemployability exists, consideration may be given to the 
veteran's level of education, special training, and previous 
work experience, but not to his age or to any impairment 
caused by nonservice-connected disabilities.  38 C.F.R. §§ 
3.341, 4.16, 4.19.

In this case, the veteran's service-connected disabilities 
include left foot cold injury residuals, rated as 20 percent, 
right foot cold injury residuals, rated as 20 percent, post 
operative 5th finger laceration residuals, rated as 10 
percent, and residuals of a laceration of the left ring 
finger, rated as noncompensable.  

The veteran's combined disability evaluation is 50 percent.  
See 38 C.F.R. § 4.25, Table I.  As the veteran does not meet 
the schedular prerequisites for assignment of a total rating 
for compensation purposes, he can only be granted a total 
rating if it is shown that his service-connected 
disabilities, when considered in light of his education and 
occupational experience, render him unable to obtain or 
retain substantially gainful employment.  See 38 C.F.R. § 
4.16(b).

During VA treatment in July 2003, the veteran stated that he 
was frustrated that he could not work at jobs that require 
him to stand on his feet for extended periods.  

During the July 2004 VA examination, the veteran complained 
that he had not been able to work for years because of the 
pain in his feet.  The examiner, however, stated that he was 
unable to justify the veteran's complaints based on his 
examination.

The Board finds that this examination and the July 2003 
treatment record provide negative evidence against the 
veteran's claim for TDIU.  The examiner clearly stated that 
the veteran's assertion that he was unable to work could not 
be justified.  In addition, during July 2003 treatment, the 
veteran complained that he could not hold jobs that required 
him to stand.  There is no objective evidence showing that he 
could not hold a sedentary job or that the veteran was 
unemployable due to his service-connected disabilities.  The 
veteran in his statements to the VA appears to be completing 
ignoring his long history of drug use, a nonservice connected 
disorder that clearly is impacting on his ability to find and 
maintain work. 

The Board also finds that the competent medical evidence of 
record provides highly negative evidence against a higher 
evaluation for the veteran's service-connected disabilities 
and does not indicate that the veteran is unable to secure or 
maintain gainful employment as a result of his service-
connected disabilities.  There is also clear evidence of 
nonservice connected disorders that cannot provide the basis 
to find that the veteran is totally disabled due to his 
service connected disorders.  Thus, these records also 
provide highly probative evidence against the veteran's claim 
for a TDIU.  

In this case, the Board places greater probative value on the 
objective medical evidence than lay statements provided by 
the veteran.  See Smith v. Derwinski, 1 Vet. App. 235, 237 
(1991) (determining the credibility of evidence is a function 
for the Board); Hayes v. Brown, 5 Vet. App. 60, 69- 70 
(1993), citing Wood v. Derwinski, 1 Vet. App. 190, 192-193 
(1992) (VA decision makers have the responsibility to assess 
the credibility of evidence and determine the degree of 
weight to give the evidence).

In Beaty v. Brown, 6 Vet. App. 532, 537 (1994), the Court 
indicated that the Board cannot deny the veteran's claim for 
total rating based on individual unemployability without 
producing evidence, as distinguished by mere conjecture, that 
the veteran can perform work.  In this case, the veteran has 
not worked in several years.  However, this fact, in and of 
itself, does not provide a basis to conclude that the 
veteran's service-connected disabilities caused his 
unemployment.  The Board finds that the post-service medical 
records provides evidence against this claim.  Accordingly, 
the weight of the evidence is against the claim for a total 
rating based on individual unemployability due to service-
connected disabilities under both 38 C.F.R. § 4.16(a) and 
(b).

Lastly, the Board has considered the guidance of the Court 
established in Bowling v. Principi, 15 Vet. App. 1 (2001).  
However, the facts in this case are distinguishable from 
Bowling.  In Bowling, according to the Court, there was, at 
least, a plausible basis in the record for a conclusion that 
the veteran was unable to secure and follow a substantially 
gainful occupation due to a service connected disability.  
The Court held that where there is plausible evidence that a 
claimant is unable to secure and follow a substantially 
gainful occupation and where the Board has not relied on any 
affirmative evidence to the contrary, the Court will reverse 
the Board's determination, as a matter of law, that the 
veteran's case is ineligible for consideration under § 
4.16(b) by referral to the C&P Director.  However, unlike 
Bowling, the veteran has not submitted supporting evidence of 
unemployability based on the current service connected 
disabilities and the evidence on file is against this claim. 

Accordingly, the Board finds that the veteran has not 
demonstrated that he is unable to obtain or maintain 
substantially gainful employment due to his service-connected 
disabilities.  Since the preponderance of the evidence is 
against the veteran's claim, there is not an approximate 
balance of positive and negative evidence to which the 
benefit-of-the-doubt standard applies 38 U.S.C.A § 5107(b); 
38 C.F.R. § 3.102. Hence, the appeal is denied.

Duty to notify and assist

As an initial matter, the Board notes that the duty to notify 
and assist with regard to the issue of whether new and 
material evidence has been received has been met to the 
extent necessary to reopen the claim, such that any 
deficiency in this regard is harmless error.  See Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
In this case, although the notice provided did not address 
either the rating criteria or effective date provisions that 
are pertinent to the appellant's claim, such error was 
harmless given that service connection is being denied, and 
hence no rating or effective date will be assigned with 
respect to this claimed condition.  

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the appellant on July 2003 and June 2004 that fully 
addressed all four notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letter informed the 
appellant of what evidence was required to substantiate the 
claims and of the appellant's and VA's respective duties for 
obtaining evidence.  The appellant was also asked to submit 
evidence and/or information in his possession to the AOJ.

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  
The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, with regards to the claim for service 
connection for depressive disorder, VA need not obtain an 
examination in this case.  The evidentiary record does not 
show that the veteran's current depressive disorder is 
associated with an established event, injury, or disease in 
service; manifested during an applicable presumptive period; 
or otherwise associated with military service.  See 38 C.F.R. 
§ 3.159(c)(4)(C) (2007); see also Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003); Charles v. Principi, 16 Vet. App. 370 
(2002).  

The Board finds that the service and post-service medical 
record provides evidence against this claim and, most 
importantly, provides no basis for a VA examination to be 
obtained.       

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA outpatient 
treatment records.  The appellant was afforded VA medical 
examinations on September 2003 and July 2004 for his claims 
for an increased rating.  Significantly, neither the 
appellant nor his representative has identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  

Based on the above, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

The claim of service connection for a depressive disorder, 
claimed as anxiety, stress and depression, is reopened.

Service connection for a depressive disorder, claimed as 
anxiety, stress and depression, is denied.

Entitlement to an increased evaluation for left foot cold 
injury residuals, currently evaluated as 20 percent disabling 
is denied.

Entitlement to an increased evaluation for right foot cold 
injury residuals, currently evaluated as 20 percent disabling 
is denied.

Entitlement to a total disability rating for compensation 
purposes due to individual unemployability is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


